Case 18-01538-JKS         Doc 4    Filed 11/26/18 Entered 11/26/18 16:36:08            Desc Main
                                   Document      Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR
 9004-1(b)

 Ashley Rose, Esq.
 Sandelands Eyet LLP
 1545 US Highway 206, Suite 304
 Bedminster, NJ 07921                                     Case No. 18-26407-JKS
 Telephone No.: 908-470-1200                              Adv. No. 18-01538-JKS
 Fax No.: 908-470-1206
 Attorneys for Secured Creditor                           Chapter: 11

                                                          Hearing Date: December 18, 2018
   In Re:
                                                          Judge:     John K. Sherwood
      FRANCISCUS MARIA DARTEE,

                           Debtor(s).


 FRANCISCUS MARIA DARTEE,
                 Plaintiff,

 v.

 THE BANK OF NEW YORK MELLON
 CORPORATION AS TRUSTEE FOR
 STRUCTURED ASSET MORTGAGE
 INVESTMENTS II INC. MORTGAGE PASS-
 THROUGH CERTIFICATES SERIES 2006-AR7,
                     Defendant.


               NOTICE OF MOTION TO DIMISS PLAINTIFF'S ADVERSARY
                          COMPLAINT WITH PREJUDICE

       The Bank of New York Mellon Corporation as Trustee for Structured Asset Mortgage
Investments II Inc. Mortgage Pass-Through Certificates Series 2006-AR7 (“Movant”) hereby
moves this Court for dismissal of Plaintiff's Adversary Complaint with Prejudice for failure to
state a claim, and for any additional relief as this Court deems just and necessary.
Case 18-01538-JKS         Doc 4     Filed 11/26/18 Entered 11/26/18 16:36:08           Desc Main
                                    Document      Page 2 of 3



       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one on this case. (If you do not have an attorney, you may wish to
consult one.)


       If you do not want the court to grant this motion, or if you want the court to consider your
views on the motion, then within seven (7) days prior to the scheduled hearing, you or your
attorney must:


       File with the Court a written response or answer explaining your position, and mail a copy
to:
                       Ashley L. Rose, Esq.
                       Sandelands Eyet LLP
                       1545 U.S. Highway 206, Suite 304
                       Bedminster, NJ 07921
                       Attorney for Secured Creditor, Defendant

                       Franciscus Dartee, pro se
                       12 Moonshadow Court
                       Kinnelon, NJ 07405
                       Debtor/Plaintiff

                       Michael A. Artis, Esq.
                       U.S. Department of Justice
                       One Newark Center, Suite 2100
                       Newark, NJ 07102
                       Counsel for United States Trustee

       If you mail your response to the Court for filing, you must mail it early enough so the Court
will receive it by the date stated above.


       Hearing Scheduled To Be Held Before:

       Honorable John K. Sherwood
       Date: December 18, 2018
       Time: 10:00 am
       Place: 50 Walnut Street, Newark, NJ 07102, Courtroom: 3D


       If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief.
Case 18-01538-JKS    Doc 4   Filed 11/26/18 Entered 11/26/18 16:36:08       Desc Main
                             Document      Page 3 of 3



                                     By:   /s/Ashley Rose
                                           Ashley Rose, Esq.
                                           SANDELANDS EYET LLP
                                           Attorneys for Secured Creditor
Dated: November 26, 2018
